Distinguished Mr. President,
Excellencies,
Esteemed Delegates,
I congratulate Mr. Volkan Bozkir, President of the 75th Session of the UN General Assembly on his election to this honourable function and wish to express Poland's full support for his mission. I would also like to thank Mr. Tijjani Muhammad-Bande for his active presidency over the works of the 74th Session of the UN General Assembly.
Mr. President,
Ladies and Gentlemen,
This year's 75th Session of the UN General Assembly is an extraordinary one and it will surely go down in history as such. The COVID-19 pandemic has changed not only the course of the event, but has also forced us to embark upon a completely new reflection exercise as well as look for solutions to the problems which the world has not grappled with for years on such a huge scale.
International situation is increasingly complicated whereas the palette of challenges and threats we face is constantly growing.
Upon completion of its two-year-long mandate in the Security Council last year, Poland continues to be engaged in its areas of priority, also within the framework of its three-year-long term in the Human Rights Council, which commenced this January.
Respect for international law, multilateral cooperation of states, international humanitarian law, protection of human rights and taking care of the natural environment are among themes of pivotal importance to Poland.
I wish that the adopted anniversary declaration, marking 75 years of the United Nations Organization, not only confirmed the obligations assumed by the founding fathers. I wish that the said declaration was an expression of the longevity of ideas forming the basis of our cooperation and a testimony of the political will to implement them. I wish it was a declaration of “global solidarity”.
Ladies and Gentlemen,
Esteemed Delegates,
During my first term as Head of State, Poland intensified its presence within the United Nations system. We held a two-year-long mandate in the Security Council, we hosted climate conference COP24 in 2018 whereas our soldiers returned to the UN-peace keeping force in Lebanon, as part of UNIFIL. It was my personal decision that Poland should support — in deeds, not just with words — the efforts of the international community in the areas of key importance in the contemporary times.
The UN has immense achievements in securing peace, containing conflicts, and stabilizing situation in many regions of the world. And we must not let it be squandered. Striving for more effectiveness, reform of the structures and utilizing experiences, including the adjustment of failed solutions, must not serve as a tool for undermining the value of the Organization as a whole. Also, the approach to its individual agendas requires prudence and deep reflection.
We share a number of reservations and declare our readiness for a constructive discussion and active engagement while defending the achievements of the UN, which are undeniable and constitute a common political legacy of humanity. Construction through destruction of things that already exist is not only costly, but very risky at the same time. It creates the danger of shaking up the foundations of the strenuously developed rules and values and supplanting traditions as well as historical experiences.
Esteemed Delegates,
The theme of this year s session is looking for common and uniting answers to today's global challenges. Whenever we talk about community building in Poland and discuss common and selfless action in the name of a higher purpose, then there is always one word which springs to mind: SOLIDARITY.
This August in Poland we proudly celebrated a splendid anniversary: 40 years since the establishment of “Solidarity” — a grand social movement which led to the fall of the Iron Curtain and brought liberty, sovereignty and independence to Poland, Polish People as well as to other States and Nations in Central and Eastern Europe, and as a result to the collapse of the Berlin Wall and the demise of the “evil empire” — that is the Soviet Union. By the same token, the period of the Cold War came to an end. Beyond a shadow of a doubt, the world today would look quite different if it was not for “Solidarity”.
Therefore, today, 40 years since the establishment of “Solidarity” in Poland and 75 years since setting-up of the United Nations Organization, I wish to urge all Heads of State and Government and all Esteemed Delegates to co-create the idea of “GLOBAL SOLIDARITY”. This very idea should be the lodestar in our daily mission. I firmly believe that just like the “Solidarity” movement in Poland changed the course of history, also the “GLOBAL SOLIDARITY” might become the idea which will help to overcome contemporary crises in the world.
Three of these are, as far as I'm concerned, especially tangible and acute.
The first one is the socio-economic crisis, which results from a phenomenon we were unable to predict and for which we could not comprehensively prepare ourselves, i.e. the coronavirus pandemic. We all have been taken by surprise by how things developed over the last six months. Each and every state has had to face up to completely novel challenges. These have generated not only health related consequences but more broadly also social and economic ones. The fight with the pandemic demands more intensive cooperation and precisely SOLIDARITY.
The second one is either the newly emerging or the re-emerging crisis of the quality of relations between states. Unfortunately, it is increasingly the case that the relations turn into a confrontation, rivalry and even imperial domination. The fact that we have managed to avoid another global armed conflict in the last 75 years should doubtlessly be deemed as one of the success stories of the international community. Simultaneously however, one can hardly say that those were the years of global security and global peace. The world was and still is shaken up by various kinds of aggression — from terrorist attacks to numerous regional conflicts, many of which have turned over time into the so called frozen conflicts and are incredibly difficult to solve. The policy of strength and aggression is by no means happening exclusively in the peripheries. It is also applied in the region of the world in which my country, Poland is located — in our closest neighbourhood.
The third crisis results from lack of relevant tools for efficient transformation of economies allowing them to maintain a permanent and stable level of economic growth while taking care of the quality of the natural environment. That definitely is one of the most fundamental challenges facing humanity today and in the nearest future.
I believe these crises will remain unsolved unless we focus on the idea of “SOLIDARITY”.
Therefore, it is important to make sure that the fight against inter alia the impact of the coronavirus pandemic does not result in deeper economic divisions among states and societies; that it does not assume the form of a ruthless economic rivalry and result in the wealthier ones getting richer at the cost of the poorer. By the same token however, that fight must not lead to constraining the sphere of our liberty whereas access to medical solutions must not depend on the size of the wallet.
Ladies and Gentlemen, I urge you to act together. In the name of SOLIDARITY Poland deployed, at the height of the pandemic, a number of military medical missions, among others to Italy and the United States, in order to help, acquire and share the knowledge on how to fight the pandemic and better respond to potential future crises.
Counteracting the economic dimension of the pandemic was one of the themes of a letter which I sent to European leaders in late April this year. In the letter I requested that, in the course of their economic recovery efforts, our governments care, more resolutely than before, not merely about robust GDP growth, but also about sustainable development of the countries in other aspects, including fair and efficient distribution of funds among those in need. Moreover, I urged European leaders to give together a new impulse to stimulate production in Europe, which would undoubtedly shorten supply chains, among other things. If we want to be, once again, a great innovative “production workshop” we must act together. From the perspective of our economic subjectivity this is of strategic importance.
Ladies and Gentlemen,
In terms of the crisis in the quality of relations among states, I wish to stress that one of Poland's unchanging priorities is the question of respect for international law. There cannot and there will not be a lasting peace in the world unless law is abided by. Our attachment to this value is mirrored by the slogan “peace through law”, which we promoted inter alia during our two-year-long term as an elected member state of the Security Council. In our actions undertaken in the UN forum we are consistent in highlighting the fundamental role of international law in preserving the global security architecture. It is indispensable to ensure cooperation among states in a situation when the fundamental norms of international law are violated, for instance in case of the aggression of the Russian Federation on Georgia or Ukraine.
Another concerning phenomenon refers to the violation of the Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons, which was repeatedly the case in recent years. Poland did not and does not accept the fact that chemical weapons are still in use. On top of that, and that is even more concerning: the infringement of the Convention in 2018 coincided with the violation of the fundamental principle of international law: sovereignty and territorial integrity. It is upon our shoulders: those of the UN, the Security Council and the Organization for the Prohibition of Chemical Weapons that the responsibility rests to communicate to the world our strong opposition in this matter.
It is only through the enforcement of the fundamental principles and norms of international law enshrined among others in the Declaration on Principles of International Law adopted by the General Assembly half a century ago, will we succeed in building lasting peace and a safe world of equal states and free nations with no spheres of influence. Leaving cases of violation of international law, including interference in sovereignty and territorial integrity of states, unanswered by the international community will every time act as an encouragement to repeat such negative behaviour. Infringement of the norms of international law must result in consequences whereas those responsible must be held accountable.
Poland keeps underlining, in an incessant and consistent manner, the importance and the unique role of two other sub-areas of international law: human rights and international humanitarian law.
International humanitarian law and human rights are among greatest achievements of the international community in its striving to limit suffering and ensure respect for the rights of the civilian population in armed conflicts. The dissemination of the role of international humanitarian law is high on the agenda of the priorities of Polish foreign policy in recent years.
Therefore, I have appealed to the international community, through the UN Human Rights Council in which Poland currently holds a three year-long mandate, to pay attention to the violation of human rights in Belarus. I am glad that the Council has held a meeting dedicated to this issue.
In the name of SOLIDARITY we should all speak with one voice and demand that fundamental human rights be respected both in Belarus and in other places across the globe. Repressions of political opponents, mass detentions of peaceful protesters or violence and torture being applied against them cannot be tolerated in any state. Belarusians, just like any other free nation, have the right to shape their political future in a sovereign way, without external interference, without domination of other capitals, with the right to freely participate in international cooperation in line with their national interests.
The third on the list of crises in today's world is inadequate balancing of the environmental changes while staying on the path of economic development. We firmly believe it is necessary to create a more resilient, inclusive and environment- friendly economy. As a three-time host of the UN climate conferences: COP14 in Poznan in 2008, COP19 in Warsaw in 2013 and COP24 in Katowice in 2018, Poland is committed to fight with environmental changes.
At the same time, we argue that on the path leading to the attainment of the agreed goals we have to make sure that our actions are safe for the citizens, economies and states. We need a climate friendly transition, which will be fair and balanced and take domestic conditions of every state into account.
We have already launched a transition aimed at ensuring a just green and low-emission economy. We know however that in this effort it is impossible to be successful on your own. It requires responsible cooperation of us all.
Ladies and Gentlemen,
Esteemed Delegates,
In view of the crisis caused by the COVID-19 pandemic, fragile and too frequently violated international law and the need to transform our economies, we should be led by more than just the principle of common responsibility. These days it is also important to act in accordance with the ideals of SOLIDARITY. Poland invites all UN members to act in solidarity while countering the crises which are currently affecting us.
As life has shown, we as international community, have to face up to frequently unprecedented challenges — also the ones we do not expect. I believe that through common responsibility and SOLIDARITY we are going to find an effective response to them.